             Case 1:18-cv-00675-LY Document 23 Filed 07/11/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
Plaintiff,                                    §
                                              §
v.                                            §               Civil Action No. 18-CV-000675-LY
                                              §
WALTER OLENICK                                §
                                              §
and                                           §
                                              §
M. RAE NADLER-OLENICK                         §
                                              §
Defendants.                                   §


                   PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT,
                   DEFAULT JUDGMENT AND FINAL JUDGMMENT

       Pursuant to Rules 55(a) and (b) of the Federal Rules of Civil Procedure, Plaintiff United

States of America, by and through its undersigned counsel, hereby moves the Court for the entry

of default and default judgment against Defendants Walter Olenick and M. Rae Nadler-Olenick.

As demonstrated by the attached Affidavit, Defendants Walter Olenick and M. Rae Nadler-

Olenick failed to plead or otherwise defend against the Complaint filed by the United States, and

the time for doing so has expired, so that entry of default by the Clerk of Court is now appropriate.

Moreover, the amount of the claim asserted by the United States is a sum certain and/or a

determination of damages can be made by the Court without the necessity of a hearing, so that

entry of default judgment by the Court is likewise proper at this time.

       Additionally, Plaintiff United States of America hereby moves the Court for entry of final

judgment against Defendants Walter Olenick and M. Rae Nadler-Olenick pursuant to Rule 58 of
           Case 1:18-cv-00675-LY Document 23 Filed 07/11/19 Page 2 of 3




the Federal Rules of Civil Procedure, as the entry of final judgment by the Court is likewise proper

at this time.


                                              Respectfully submitted,

                                                     JOHN F. BASH
                                                     UNITED STATES ATTORNEY

                                              By:    /s/ Gary W. Wright
                                                     Gary W. Wright
                                                     Assistant United States Attorney
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel. (512) 687-0820
                                                     FAX (210) 384-7247
                                                     Texas Bar No. 24047145

                                                     ATTORNEYS FOR THE
                                                     UNITED STATES OF AMERICA
          Case 1:18-cv-00675-LY Document 23 Filed 07/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via Certified Mail
delivery on July 11, 2019, addressed as follows:



       Walter Olenick and
       M. Rae Nadler-Olenick
       P.O. Box 7486
       Austin, TX 78713

       Defendants

       Walter Olenick and
       M. Rae Nadler-Olenick
       16216 Stewart Rd.
       Austin, TX 78734

       Defendants


                                                            /s/ Gary W. Wright
                                                            Gary W. Wright
                                                            Assistant United States Attorney
